Sutton, J.
This was a claim under the Georgia workmen’s compensation law. The action of the Department of Industrial Relations, denying compensation to the injured employee, was set aside by the superior court on appeal, and that judgment was affirmed by this court. Ocean Accident & Guarantee Cor. v. Farr, 47 Ga. App. 110 (169 S. E. 684). The Supreme Court, on certiorari, held that the employee was. not entitled to compensation, and reversed the judgment of this court. 180 Ga. 266 (178 S. E. 728). It follows that the judgment of this court, heretofore rendered, affirming the judgment of the judge of the superior court, must be vacated, and, following the opinion and judgment of the Supreme Court in this case, judgment is now rendered by this court, reversing the judgment of the superior court, which set aside as erroneous the award of the single director of the Department of Industrial Relations, approved by the full board.

Judgment reversed.

Jenlmns, P. J.„ and Stephens, J., concur.